PER CURIAM.
Appellant seeks reversal of a final decree permanently enjoining it from charging certain water customers outside its city limits water rates which are in excess of 133¾/3% of the rates which are charged to in-city customers for the same services, which said maximum rate differential was contractually agreed to by appellant at the time it acquired the water system previously servicing the subject outside areas. Said final decree also commands appellant to account for and refund all charges in excess of the earlier agreed to maximum differential.
We have carefully examined the voluminous record of testimony and exhibits before the trial court and considered the exhaustive briefs and oral arguments of counsel. Such consideration leads us to conclude that the trial court’s findings of facts and conclusions of law are clearly supported by the evidence and that no reversible error was committed in arriving at the decree and judgment appealed.
Accordingly, the same is affirmed.
SPECTOR and RAWLS, JJ., concur.
JOHNSON, C. J., dissents.